         Case 2:20-cv-06759-RGK-JC Document 16-6 Filed 08/24/20 Page 1 of 2 Page ID #:390
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address):                                     FOR COURT USE ONLY
   Robert W. Cohen, SBN 150310
   Law Offices of Robert W. Cohen, APC
   1901 Avenue of the Stars, Suite 1900
   Los Angeles, CA 90067


           TELEPHONE NO.:
                            (310) 282-7586            FAX NO.:

  ATTORNEY FOR (Name):
                            Plaintiff CHINA BRANDING GROUP LIMITED
           NAME OF COURT:UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
          STREET ADDRESS:255   East Temple Street
         MAILING ADDRESS:255   East Temple Street
         CITY AND ZIP CODE:Los Angeles, CA 90012
                          Roybal Federal Building
             BRANCH NAME:

  PLAINTIFF: CHINA BRANDING GROUP LIMITED

  DEFENDANT: TONY BOBULINSKI

                                                                                                    CASE NUMBER:

           RIGHT TO ATTACH ORDER AND ORDER FOR ISSUANCE OF WRIT OF                                        2:20-cv-06759 RGK (JCx)
           ATTACHMENT AFTER HEARING
           ORDER FOR ISSUANCE OF ADDITIONAL WRIT OF ATTACHMENT AFTER
           HEARING

1. a. The application of plaintiff (name): China Branding Group Limited
        for        a right to attach order and order for issuance of writ of attachment
                   an order for issuance of additional writ of attachment
        against the property of defendant (name): Tony Bobulinski
        came on for hearing as follows:
        (1) Judge (name): Honorable Jacqueline Chooljian
        (2) Hearing date: September 29, 2020             Time: 9:30 a.m.                Courtroom: 750
     b. The following persons were present at the hearing:
        (1)      Plaintiff (name): China Branding Group Limited        (3)     Plaintiff's attorney (name): Robert W. Cohen
        (2)      Defendant (name):                                     (4)     Defendant's attorney (name):
                                                                             FINDINGS
2. THE COURT FINDS
   a. Defendant (specify name): TONY BOBULINSKI                                is a           natural person         partnership
            unincorporated association            corporation         other (specify):
   b. The claim upon which the application is based is one upon which an attachment may be issued.
   c. Plaintiff has established the probable validity of the claim upon which the attachment is based.
   d. The attachment is not sought for a purpose other than the recovery on the claim upon which the attachment is based.
   e. The amount to be secured by the attachment is greater than zero.
   f.       Defendant failed to prove that all the property described in plaintiff's application is exempt from attachment.
   g.       The following property of defendant, described in plaintiff's application
            (1)       is exempt from attachment (specify):

                 (2)          is not exempt from attachment (specify):

    h.           The following property, not described in plaintiff's application, claimed by defendant to be exempt
                 (1)      is exempt from attachment (specify):

                 (2)          is not exempt from attachment (specify):

    i.      An undertaking in the amount of: $                          is required before a writ shall issue, and plaintiff
                  has         has not    filed an undertaking in that amount.
    j. A Right to Attach Order was issued on (date):                                                                        pursuant to
            Code of Civil Procedure section 484.090 (on hearing)             Code of Civil Procedure section 485.220 (ex parte)
    k.      Other (specify):




 CV-04B (05/18)                                                                                                               Code of Civil Procedure,
(AT-120 [Rev. January 1, 2000])
                                         RIGHT TO ATTACH ORDER AFTER HEARING AND ORDER                                           §§ 482.030, 484.090
                                         FOR ISSUANCE OF WRIT OF ATTACHMENT (Attachment)                                                     Page one
          Case 2:20-cv-06759-RGK-JC Document 16-6 Filed 08/24/20 Page 2 of 2 Page ID #:391

 SHORT TITLE:                                                                                        CASE NUMBER:

                             China Branding Group Limited v. Bobulinski                                      2:20-cv-06759 RGK (JCx)


3. THE COURT ORDERS
                                                                     ORDER
   a. Plaintiff has a right to attach property of defendant (name): Tony Bobulinski
      in the amount of: $ 659,429.79
   b.       The property described in items 2g(1) and 2h(1) of the findings is exempt and shall not be attached.
   c. The clerk shall issue           a writ of attachment           an additional writ of attachment   in the amount stated in item 3a
            forthwith            upon the filing of an undertaking in the amount of: $
            (1)       for any property of a defendant who is not a natural person for which a method of levy is provided.
            (2)       for the property of a defendant who is a natural person that is subject to attachment under Code of Civil
                      Procedure section 487.010, described as follows (specify):




                  (3)      for the property covered by a bulk sales notice with respect to a bulk transfer by defendant or the proceeds of sale
                           of such property, described as follows (specify):




                  (4)      for plaintiff's pro rata share of proceeds from an escrow in which defendant's liquor license is sold. The license
                           number is (specify):

     d.           Defendant shall transfer to the levying officer possession of
                  (1)    any documentary evidence in defendant's possession of title to any property described in item 3c;
                  (2)    any documentary evidence in defendant's possession of debt owed to defendant described in item 3c;
                  (3)    the following property in defendant's possession (specify):




                 NOTICE TO DEFENDANT: FAILURE TO COMPLY WITH THIS ORDER MAY SUBJECT YOU TO
                 ARREST AND PUNISHMENT FOR CONTEMPT OF COURT.


     e.           Other (specify):

     f. Total number of boxes checked in item 3: ______

Date:


Honorable Jacqueline Chooljian
.............................................
                            (TYPE OR PRINT NAME)                                               (SIGNATURE OF JUDGE OR MAGISTRATE JUDGE)
CV-04B (05/18)
                                       RIGHT TO ATTACH ORDER AFTER HEARING AND ORDER                                                      Page two

                                       FOR ISSUANCE OF WRIT OF ATTACHMENT (Attachment)
